
	
		I
		112th CONGRESS
		2d Session
		H. R. 3849
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2012
			Mr. Fincher (for
			 himself, Mr. Donnelly of Indiana, and
			 Mr. Gary G. Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the S.A.F.E. Mortgage Licensing Act of 2008 to
		  provide an exception from the definition of loan originator for certain loans
		  made with respect to manufactured homes, to amend the Truth in Lending Act to
		  modify the definition of a high-cost mortgage, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Access to Manufactured Housing
			 Act.
		2.Modifications to
			 definitions
			(a)Loan originator
			 definitionSection 1503(4) of
			 the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5102(4)) is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (iii),
			 by striking and at the end;
					(B)in clause (iv), by
			 striking the period and inserting ; and; and
					(C)by adding at the
			 end the following new clause:
						
							(v)does not include an individual or entity
				that is a seller of manufactured homes unless such individual or entity is
				engaged in the business of a loan originator or receives compensation or gain
				for engaging in activities described under clause (i) that is in excess of any
				compensation or gain received in a comparable cash
				transaction.
							;
				and
					(2)by adding at the end the following:
					
						(E)Engaged in the
				business of a loan originatorFor purposes of this paragraph, the term
				engaged in the business of a loan originator means to perform
				loan originator activities described under subparagraph (A)(i) as a regular
				course of trade or business in exchange for compensation or gain paid solely
				for engaging in the sale or distribution of residential mortgage
				loans.
						.
				(b)High-Cost
			 mortgage definitionSection
			 103(bb)(1)(A)(i) of the Truth in Lending Act (15 U.S.C. 1602(bb)(1)(A)(i)), as
			 added by section 1431 of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act, is amended—
				(1)in subclause
			 (I)—
					(A)by striking (8.5 percentage points,
			 if the dwelling is personal property and the transaction is for less than
			 $50,000); and
					(B)by striking
			 or at the end;
					(2)in subclause (II),
			 by adding or at the end; and
				(3)by adding at the
			 end the following:
					
						(III)by a first mortgage on a consumer’s
				principal dwelling that is considered personal property (or is a consumer
				credit transaction that does not include the purchase of real property on which
				a dwelling is to be placed), the annual percentage rate at consummation of the
				transaction will exceed the average prime offer rate, as defined in section
				129C(b)(2)(B), for a comparable transaction, by more than—
							(aa)8.5
				percentage points, in the case of a transaction in an amount of $50,000 or
				more, but less than $75,000 (as such amounts are adjusted by the Bureau to
				reflect the change in the Consumer Price index);
							(bb)10.5 percentage
				points, in the case of a transaction in an amount of $30,000 or more, but less
				than $50,000 (as such amounts are adjusted by the Bureau to reflect the change
				in the Consumer Price index); or
							(cc)such percentage
				points, above those described under item (bb), as the Bureau shall prescribe,
				in the case of a transaction that is in an amount of $30,000 or less (as such
				amount is adjusted by the Bureau to reflect the change in the Consumer Price
				Index);
							.
				
